DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 20100147584 hereinafter Suzuki).


In regards to claim 5 Suzuki discloses;” A wire harness protector comprising:
a gutter-like protector base (Fig. 1 (11)) whose upper face is open and whose inner space serves as an accommodation space for a wire harness to extend along a longitudinal direction of the protector base (Fig. 1 (shown)); and a cover  (Fig. 1 (12)) to be put on the protector base so as to cover the open upper face of the  protector base, wherein the protector base is configured as a member to be fixed to a fixing target member (Fig. 1 (11f)), and a wire harness-fixed protruding piece is provided on an end portion of the cover in the longitudinal direction (Fig. 1 (shown)), the protruding piece extending outward from an end portion of the protector base in the longitudinal direction when the cover is put on the protector base.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100147584 hereinafter Suzuki) in view of WAKABAYASHI et al. (US 20160365170 hereinafter WAKABAYASHI).

In regards to claim 1, WAKABAYASHI discloses;” A wire harness routing method comprising (Abstract): preparing a gutter-like protector base (Abstract, Fig. 1 (11)) whose an upper face is open, and routing a wire harness (Dig. 1 (21)) inside the protector base so as to extend in a longitudinal direction of the protector base; a cover on the protector base so as to cover the open upper face of the protector base (Fig. 1 (12)): and fixing, by a fixing unit (Fig. 1 (11f, paragraph 0060, where tape (T) is used to attach wire harness)), the wire harness to a wire harness-fixed protruding piece protruding outward in the longitudinal direction from an end portion of the cover in the longitudinal direction (Fig. 1 (shown)).”, but does not directly disclose;” winding a wire harness-protective tape around an outer periphery of the wire harness at a position outside an end portion of the protector base in the longitudinal direction; putting, in a state that the wire harness-protective tape has been wound around the outer periphery of the wire harness, and fixing, by a fixing unit at a position where the tape is wound.”
However, WAKABAYASHI discloses a protective unit that has a bundle of wiring that is secured to a tab unit (Fig. 3 12b)) with a tape (Fig. 3 (5)) as shown. WAKABAYASHI further discloses that the wiring bundle is secured at various locations with a tape (Fig. 3 (4)). . It would have been obvious to one having ordinary skill in the art at the time the invention was made to add additional tape locations to include the portion of the wiring harness that was external to the protecting structure to ensure that the cables remain as a unit for further operations, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
In re Japikse, 86 USPQ 70. Therefore, it would have been well within the capabilities of a skilled artisan to add additional tape to a wiring harness and would have been a matter of choice. In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

In regards to claim 2, a modified  WAKABAYASHI discloses;” The routing method of the wire harness according to claim 1, wherein a binding band, as the fixing unit, is wound around an outer periphery of the tape and the wire harness-fixed protruding piece at the position where the tape is wound, and thereby the wire harness is fixed to the wire harness-fixed protruding piece (Paragraph 0059).
The rejection of the placement of the tape used to bind the wiring harness together is presented in claim 1 rejection.

In regards to claim 3, a modified  WAKABAYASHI discloses;” A wire harness routing structure (Abstract) comprising: a wire harness protector (Fig. 1 (11)) that includes a gutter-like protector base whose upper face is open and whose internal space serves as an accommodation space for a wire harness to extend along a longitudinal direction (Fig’s 1, 3B)), and a cover to be put on the protector base so as to cover the open upper face of the protector base (Fig. 1 (12)), wherein the wire harness protector is disposed on a routing path of a wire harness in a state that the protector base is fixed to a fixing target member (Fig. 1 (shows a tab at the exterior of the base)), the wire harness is routed inside the protector base so as to extend in the longitudinal direction of the protector base (Fig 1 (shown)), a wire harness-protective tape is wound around an outer periphery of the wire harness at a position outside an end portion of the protector base in the longitudinal direction, the cover is put on the protector base so as to cover the open upper face of the protector base (Fig. 1 (shown)), and the wire harness is fixed by a fixing unit (Fig. 1 (tape 9T) is used to attach wire harness to tab 11f) at a position where the tape is wound, to a wire harness-fixed protruding piece provided to protrude outward in the longitudinal direction from an end portion of the cover in the longitudinal direction (Fig. 1 (shown).
The rejection of the placement of the tape used to bind the wiring harness together is presented in claim 1 rejection.

In regards to claim 4, a modified  WAKABAYASHI discloses;” The wire harness routing structure according to claim 3, wherein a binding band is used as the fixing unit (Fig. 1 ( tape (T)), and the binding band is wound around an outer periphery of the tape and the wire harness-fixed protruding piece at the position where the tape is wound, and thereby the wire harness is fixed to the wire harness-fixed protruding piece (Fig. 1 (shows a tape attaching wire harness to tab).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847